              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN W. BONK and DONNA M.
BONK, Husband and Wife,                               NO. 3:18-CV-2417
      Plaintiffs,
                                                      (JUDGE CAPUTO)
             v.
AMERICAN STATES INSURANCE
COMPANY,
      Defendant.

                                   MEMORANDUM
      Presently before me is the Motion for Summary Judgment (Doc. 16) filed by
Defendant American States Insurance Company (“American States”). In the matter
sub judice, Plaintiff John Bonk (“Bonk”) claims that American States breached the
terms of an automobile insurance policy by denying payment on his claim for
underinsured motorist benefits following a motor vehicle accident with an
underinsured third-party tortfeasor. American States argues here that in executing a
release with the third-party tortfeasor, Bonk released all claims, including those
asserted against it in this litigation. Because Bonk did not discharge American States
under the language of the release, the motion for summary judgment will be denied.
                                     I. Background
      On December 15, 2014, Bonk was injured in a motor vehicle accident on Route
11 in Plymouth, Pennsylvania when he was a passenger in a truck operated by his
brother, Alfred Bonk. (See Bonk Dep., 33:5-34:8). His brother’s truck was hit from
behind at a red light. (See id. at 34:6-12). That accident was caused by the negligent
acts and omissions of Yasmin Pascual (“Pascual”). (See Def.’s SMF, ¶ 8).1 At the


 1
        Local Rule 56.1 requires that a motion for summary judgment be supported “by a
        separate, short, and concise statement of the material facts, in numbered
time of the accident, Alfred Bonk’s vehicle was insured under a motor vehicle
insurance policy (the “Policy”) issued by American States, which included
underinsured motorist benefits. (See Def.’s Ans., ¶ 6).
      Bonk filed a claim against Pascual for responsibility for the accident, and that
claim was settled for $25,000.00. (See Bonk Dep., 73:16-74:14). As part of the
resolution of that claim, Bonk and his wife signed a “Release of All Claims” (the
“Release”). (See id. at 75:1-77:1; see also Def.’s Ans., Ex. “2”). When he signed the
Release, Bonk was represented by counsel. (See Bonk Dep., 77:2-11). While he is
unable to recall whether he had any questions about the Release, Bonk indicated that
if he did he would have asked his counsel. (See id. at 78:1-8). Bonk believes he
probably read the Release before signing it, but he could not recall the date the Release
was signed or where he was located when he signed the Release. (See id. at 75:22-
76:23).
      The Release provides, in relevant part:
              This Indenture Witnesseth that we in consideration of the
              sum of Twenty Five Thousand and 00/00 dollars ($25,000),
              receipt whereof is hereby acknowledged, do hereby for our
              heirs, personal representatives and assign, release and
              forever discharge Yasmin Pascual and any other person, firm
              or corporation charged or chargeable with responsibility of
              liability, their heirs, representative or assigns, form [sic] any
              and all claims, demands, damages, costs, expenses, loss of
              service, action and causes of action arising from any act or
              occurrence up to the present time, and particularly on
              account of all personal injury, disability, property damage,
              loss or damage of any kind sustained or that we may


          paragraphs, as to which the moving party contends there is no genuine issue to be
          tried.” M.D. Pa. L.R. 56.1. A party opposing a motion for summary judgment
          must file a separate statement of material facts, responding to the numbered
          paragraphs set forth in the moving party’s statement and identifying genuine issue
          for trial. See id. Rather than file a response to American States’ factual statement,
          Bonk submitted his own statement of undisputed facts. (See Doc. 18, generally).
          Bonk’s failure to comply with the Local Rules is of no moment, though, given
          that he “adopts the Statement of Relevant Facts of Defendant American’s Brief,”
          (Doc. 17, 1), which includes the facts set forth in American States’ factual
          statement.

                                                  2
              hereafter sustain inthconsequence of an accident that occurred
              on or about the 15 day of December, 2014, at or near East
              Main Street, Plymouth Boro, PA.
(Def.’s Ans., Ex. “2”).
      After resolving the claim with Pascual, Bonk and his wife Donna commenced
this action by filing a two-Count Complaint for breach of contract and loss of
consortium against American States and SAFECO Insurance in the Court of Common
Pleas of Luzerne County, Pennsylvania on November 14, 2018. (See Doc. 1, Ex. “A”,
generally). The action was removed to this Court on December 21, 2018, (see Doc.
1, generally), and the parties subsequently stipulated to proceeding with American
States as the lone Defendant in this case. (See Doc. 5, generally). Donna Bonk also
voluntarily dismissed her claim against American States.             (See Docs. 14-15,
generally).
      On August 16, 2019, American States moved for summary judgment based on
its view that the release executed by Bonk discharged the claims against it as well.
(See Docs. 16-17, generally). Bonk opposes the motion, arguing that the release was
specific to Pascual, American States was not privy to the cause of action or settlement,
and that the language of the Release only contemplates individuals or entities affiliated
with Pascual. (See Doc. 19, 4-5). American States replies that the Release is clear, it
does not limit or narrow the parties that are released, and the Release encompasses
Bonk’s UIM claim against it. (See Doc. 20, generally). The motion for summary
judgment is thus fully briefed and ripe for disposition.
                                   II. Legal Standard
      Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “A court may grant a motion for summary
judgment if, after it considers all probative materials of record, with inferences drawn
in favor of the non-moving party, the court is satisfied that there are no genuine issues
of material fact and the movant is entitled to judgment as a matter of law.”
                                            3
Chavarriaga v. N.J. Dep’t of Corrs., 806 F.3d 210, 218 (3d Cir. 2015) (citing Celotex
Corp. v. Catrett, 477 U.S. 317, 330, 106 S. Ct. 2548, 2556, 91 L. Ed. 2d 265 (1986);
Brooks v. Kyler, 204 F.3d 102, 105 n.5 (3d Cir. 2000)). “A fact is ‘material’ under
Rule 56 if its existence or nonexistence might impact the outcome of the suit under the
applicable substantive law. A dispute over a material fact is ‘genuine’ if ‘a reasonable
jury could return a verdict for the nonmoving party.’” Santini v. Fuentes, 795 F.3d
410, 416 (3d Cir. 2015) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,
106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986)). “In determining whether the dispute
is genuine, the court’s function is not to weigh the evidence or to determine the truth
of the matter . . . .” American Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 587, 581
(3d Cir. 2009) (citing Anderson, 477 U.S. at 248-49, 106 S. Ct. 2505).
      The moving party bears the initial burden to identify “specific portions of the
record that establish the absence of a genuine issue of material fact.” Santini, 795 F.3d
at 416 (citing Celotex, 477 U.S. at 323, 106 S. Ct. 2548, 2553). If this burden is
satisfied by the movant, the burden then “shifts to the nonmoving party to go beyond
the pleadings and ‘come forward with specific facts showing that there is a genuine
issue for trial.’” Id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986)). The nonmovant’s
burden is not satisfied by “simply show[ing] that there is some metaphysical doubt as
to the material facts.” Chavarriaga, 806 F.3d at 218.
                                    III. Discussion
      The instant motion raises a single issue: whether American States was included
in the Release executed by Bonk.
      “In Pennsylvania, it is well settled that the effect of a release is to be determined
by the ordinary meaning of its language.” Taylor v. Solberg, 778 A.2d 664, 667 (Pa.
2001) (citing Republic Ins. Co. v. Paul Davis Sys. of Pittsburgh South, Inc., 670 A.2d
614, 615 (Pa. 1995); Buttermore v. Aliquippa Hosp., 561 A.2d 733, 735 (Pa. 1989)).
Releases are interpreted according to general contract principles. See Harrity v. Med.
                                           4
Coll. of Pennsylvania Hosp., 653 A.2d 5, 10 (Pa. Super. Ct. 1994) (citing International
Organization Master, Mates and Pilots of America, Local No. 2 v. International
Organization Masters, Mates and Pilots of America, 439 A.2d 621, 624 (Pa. 1981)).
                   “[W]hen construing the effect and scope of a release,
            the court, as it does with all other contracts, must try to give
            effect to the intentions of the parties. Yet, the primary
            source of the court's understanding of the parties' intent must
            be the document itself. Thus, what a party now claims to
            have intended is not as important as the intent that we glean
            from a reading of the document itself. The parties' intent at
            the time of the signing as embodied in the ordinary meaning
            of the words of the document is our primary concern.”
Brown v. Cooke, 707 A.2d 231, 233 (Pa. Super. Ct.1998) (quoting Flatley by Flatley
v. Penman, 632 A.2d 1342, 1343-44 (Pa. Super. Ct. 1993) (internal citations omitted));
see also Fortney v. Callenberger, 801 A.2d 594, 597 (Pa. Super. Ct. 2002) (“The
courts of Pennsylvania have traditionally determined the effect of a release using the
ordinary meaning of its language and interpreted the release as covering only such
matters as can fairly be said to have been within the contemplation of the parties when
the release was given.”).
      It is also settled that when “parties to a release agree not to sue each other or
anyone else for a given event,” this “can provide a discharge of others . . . who have
not contributed consideration for the release.” Republic Ins., 670 A.2d at 615. This
is “true even if the language of the release is general, releasing, for example, ‘any and
all other persons’ rather than specifically naming the persons released.” Taylor, 778
A.2d at 667.
      Turning to the Release, it reads, in pertinent part, that Bonk and his wife:
“release[d] and forever discharge[d] Yasmin Pascual and any other person, firm or
corporation charged or chargeable with responsibility of liability . . . form [sic] any
and all claims, . . . action and causes of action arising from any act or occurrence up
to the present time, and particularly on account of all . . . loss or damage of any kind
sustained or that we may hereafter sustain in consequence of an accident . . . .” (Def.’s
Ans., Ex. “2”).
                                           5
         This language, says American States, releases the present underinsured motorist
claim against it since “[t]he Release does not except, preserve, exclude, or otherwise
carve out” the cause of action that is the subject of this litigation. (Doc. 17, 4-5).
American States explains that all of the requirements necessary to find that the Release
applies to it are met here because: (1) this litigation is a cause of action and suit
against it: (2) the cause of action arose from an act or occurrence, i.e., the underlying
accident, Pascual’s liability for it, and her having been underinsured at the time; (3)
this matter seeks recovery for loss/damages sustained in consequence of the motor
vehicle accident; and (4) “American States is a firm or corporation.” (Id. at 4; see also
id. at 7-8).
         American States’ argument as to the final point is flawed. It is not simply “any
other . . . firm or corporation” released and discharged under the terms of the Release
as American States says. (See, e.g., Doc. 17, 8 (“He released not only the tortfeasor,
but ‘any other person, firm or corporation.’”)). Instead, the Release applies to any
other “firm or corporation charged or chargeable with responsibility of liability . . . .”
(Def.’s Ans., Ex. “2”). Tellingly, while American States notes in its summary
judgment submissions that it is a “firm or corporation,” it does not explain how it is
(or was) “charged or chargeable with responsibility of liability . . . .” (See Doc. 17,
4, 8).
         The record is clear that American States was not, in fact, “chargeable with
responsibility of liability . . .” here. Indeed, American States was not Pascual’s insurer
at the time of the accident. Rather, Pascual was insured by Allstate, which tendered
Pascual’s policy limits to Bonk. (See Doc. 16, Ex. “4”; Doc. 18, Ex. “3”). Thus, the
pertinent Release language, i.e., “firm or corporation charged or chargeable with
responsibility of liability[,]” cannot be interpreted to include American States, an
insurer that had no relationship with Pascual. Instead, that language applies to those




                                            6
that could be held accountable for the accident.2
        The case law cited by American States finding that a party can be released even
when the party does not provide consideration for the release does not compel a
contrary result. Critically, and quite obviously, these decisions are all dependent on
the language of the release at issue. And, for reasons explained below, the language
in the releases in those cases are all markedly different from the governing Release
here.
        First, American States points to the Pennsylvania Supreme Court’s decision in
Buttermore. See Buttermore, 561 A.2d at 734. There, the plaintiff was involved in
an automobile accident with a third-party. See id. Following the accident, the plaintiff
was taken to the defendant hospital for treatment. The plaintiff subsequently executed
a release in settlement of his claim against the third-party, which stated, in pertinent
part:
             I/We being of lawful age, for myself/ourselves, my/our heirs,
             administrators, executors, successors and assigns hereby
             remise, release, acquit and forever discharge Frances Moser,
             et al. His/her successors and assigns, and/or his, her, their,
             and each of their associates, heirs, executors and
             administrators and any and all other persons, associations
             and/or corporations, whether known or unknown, suspected
             or unsuspected, past, present and future claims, demands,
             damages, actions, third party actions, causes of action, or
             suits at law or in equity, indemnity of whatever nature, for or
             because of any matter or thing done, omitted or suffered to
             be done, on account of or arising from damage to property,
             bodily injury or death resulting or to result from an accident
             which occurred on or about the 3rd day of December, 1981
             at or near Aliquippa, Pennsylvania for which I/We have

 2
         The “chargeable with responsibility of liability” language has been found by one
         court to be ambiguous. See Farmers Auto. Ins. Ass’n v. Kraemer, 857 N.E.2d
         691, 695 (Ill. App. Ct. 2006) (“The words any other . . . corporation charged or
         chargeable with responsibility of liability are general words limited by the specific
         identification of the tortfeasor, Teason. . . . The release is therefore ambiguous
         regarding whether Farmers, who was not a party to the release and who was not
         Teason's insurer, was a corporation chargeable with Teason's tortious liability and
         thereby released from its contractual liability to Kraemer pursuant to its policy of
         insurance issued to her.”).

                                                 7
             claimed the said Frances Moser, et al. to be legally liable, but
             this release shall not be construed as an admission of such
             liability.
Id. The Plaintiff then filed a claim against the hospital and his treating doctors for
their negligent treatment. See id. at 735. The Pennsylvania Supreme Court cited its
prior precedent holding that “a release given to a particular individual and ‘any and
all other persons whether herein named or not’ was applicable to all tort-feasors
despite the fact they were not specifically named.” Id. (quoting Wolbach v. Fay, 412
A.2d 487 (Pa. 1980) (internal alteration omitted)). Thus, finding “[t]he operative
language contained in the release [to be] identical to that” in its precedent, the plaintiff
had released his claim against the hospital and physicians. See id.
       Buttermore is inapposite to the matter sub judice.          Unlike the release in
Buttermore that applied to “any and all other persons, associations, and/or
corporations,” id. at 734, the Release here, as detailed above, is limited to only “any
other person, firm or corporation charged or chargeable with responsibility of liability
. . . .” (Def.’s Ans., Ex. “2”). In short, there are material differences in the controlling
language of the releases.
       The same is true of the release in Republic Insurance Co. See 570 A.2d at 614.
In that case, the insured’s residence suffered storm damage, and PDS was hired to
perform repairs. See id. PDS allegedly failed to take precautions to protect the
remaining structure, which resulted in additional damage to the structure following a
subsequent storm. See id. Republic, the insurer, paid for substantially all the damage,
and then settled a subsequent suit with the insured and obtained a release. See id. at
615.
       Republic, as subrogee of the insured, filed litigation against PDS, which claimed
that the release Republic had obtained from the insured encompassed the claims
against it. See id. The trial court agreed with PDS, but the Superior Court reversed,
explaining that the release language “served only to release those persons who might
reasonably be considered to be within the ambit of responsibility under the asserted
                                            8
and released cause of action.” Id. (internal quotation and citation omitted). Since the
asserted and released cause of action was a contract claim against Republic, the
Superior Court found the release was inapplicable to a tort claim against PDS. See id.
      The Pennsylvania Supreme Court reversed, finding the release “clear,
unambiguous, and broad in scope.” Id. The release stated that the insureds:
            release, acquit, discharge and indemnify Republic Insurance
            Company, their underwriters and any and all other persons,
            firms, partnerships and corporations (hereinafter Released
            Parties) which are and might be claimed to be liable to their
            heirs, administrators, executors, successors and assigns from
            any and all actions, cause of action, claims, joinders and
            demands of whatsoever kind or nature as a result of those
            losses which occurred on May 23, 1988 and June 8, 1988,
            including, but not limited to, all matters which have been
            raised or which could have been raised, in the action filed by
            Releasor(s) at No. 97 of 1989, in the Court of Common Pleas
            o f A l l e g h e n y C o u n t y, P e n n s ylv ani a , C i v i l
            Division–Arbitration.
Id. The Republic Insurance Court reasoned that “[g]iven the language releasing ‘all
other persons’ from ‘any and all actions’ of ‘whatsoever kind or nature,’ and the
specification that the release is “not limited to” matters that were or could have been
raised in the contract claim against Republic, the decision of the Superior Court that
the release did not apply to tort claims against PDS was without basis. Indeed, it
would be difficult to conceive of language more clear, pertinent, and all-inclusive.”
Id.
      The facts and release at issue in Republic Insurance do not support a finding
that American States was encompassed by the Release executed by Bonk. Notably,
the Release in Republic Insurance covered “any and all other persons, firms,
partnerships and corporations” which “might be claimed to be liable” from “any and
all actions” of “whatsoever kind or nature” resulting from the identified storm
damages, “including, but not limited to” the matters raised or could have been raised
in the insureds’ actions. Republic Ins., 570 A.2d at 614. Losses incurred following
the storm that were attributable to PSD’s alleged negligence, as the Pennsylvania
Supreme Court explained, clearly fell within the terms of the release. Here, though,
                                            9
there is no similar basis to conclude that American States is “chargeable with
responsibility of liability[.]” (Def.’s Ans., Ex. “2”).
      American States also points to the Superior Court’s decision in Ford Motor Co.
v. Buseman, 954 A.2d 580, 581 (Pa. Super. Ct. 2008). In Buseman, the estate of the
decedent filed litigation in Pennsylvania state court against Ford Motor Company and
a Ford dealer alleging that she died of injuries sustained when the vehicle she was
riding in as a front seat passenger rolled over. See id. Prior to the commencement of
the state court litigation, however, the estate resolved a wrongful death/survival action
that had been brought in federal court against the driver of the vehicle. See id. When
the federal case was settled, the estate filed two releases: one with the decedent’s
insurer and one with the driver’s insurer. See id. The defendants in the state court
action subsequently claimed that they were released from liability as a result of these
two releases. See id. at 582. The trial court disagreed, but granted permission to file
an interlocutory appeal. See id.
      The Superior Court reversed. See id. at 587. It observed that the first release
applied to the driver and “and all other persons, firms or corporations of and from any
and every claim, demand, right or cause of action, of whatever kind of nature, on
account of or in any way growing out of any and all personal injuries and
consequences thereof . . . .” Id. at 585. The second release similarly applied to the
driver and “all other persons, firms or corporations liable or, who might be, claimed
to be liable, none of whom admit any liability to the undersigned . . . .” Id. These
releases, said the Superior Court, were “unambiguous, clear, [and] broad in scope[.]”
Id. The Buseman court looked to the Pennsylvania’s Supreme Court’s decision in
Buttermore which had construed similar release language and held that “the release
discharged others who had not contributed consideration toward the release, and in
fact extinguished claims against all tortfeasors.” Id. As such, and finding an absence
of fraud, accident, or mutual mistake, the estate was unable to recover from the
defendants in the state court action. See id.
                                          10
       The releases at play in Buseman - and the parties claiming they were released
therein - are unlike here. There, as quoted above, the estate released “all other
persons, firms or corporations of and from any and every claim demand, right or cause
of action, of whatever kind of nature,” and “all other persons, firms or corporations
liable or, who might be, claimed to be liable . . . from any and all claims . . . .” Id. at
587. Those releases were broad and unambiguously released claims against an alleged
joint tortfeasor. That, for reasons explained before, stands in contrast to the Release
language here, as well as the party claiming to be covered by its terms.
       Finally, American States cites Crisp v. Ace American Insurance Co., No.
150902953, 2017 Phila. Ct. Com. Pl. LEXIS 125, at *1 (Mar. 9, 2017). The plaintiff
in Crisp was injured in a motor vehicle accident with a third-party during the course
of her employment. See id. The plaintiff settled her claim with the third-party’s
insurer and signed a “General Release in Full of All Claims.” Id. Pursuant to that
release, the plaintiff agreed to release, inter alia, “any and all other persons or entities
whatsoever . . . of and from any and all claims, liens, actions, causes of actions,
demands, and/or rights, of whatever kind or nature which Releasor now has or which
hereafter may accrue, on account of or in any way resulting” from the accident. Id. at
*1-2 (alteration in original). She then filed a complaint in state court for underinsured
motorist benefits against her employer’s insurer, and the insurer moved for summary
judgment on the ground that the claim against it was barred by the release. See id.
       The Court of Common Pleas granted the motion. See id. Relying on the
Pennsylvania Supreme Court’s decisions in Buttermore, Republic Insurance, and
Taylor, the Crisp court reiterated that “it is Pennsylvania law to enforce General
Releases against all parties listed in the release, even when the party at issue is not
listed by name and did not provide consideration in support of the Release.” Id. at *6.
Looking at the language of the release, the court found that it was “the law of the case
and clearly encompass[ed] any claim against [the insurer].” Id. at *7.
       The matter sub judice and Crisp both involve whether an insurer and/or the
                                            11
insured’s claims against it were released as a result of a settlement with a third-party
underinsured motorist. But, the outcome in Crisp is of no moment here because the
controlling issue in deciding whether the insurer was released is the language of the
release under review. In that respect, the Crisp release has no bearing to that here.
There, the plaintiff released “any and all other persons or entities whatsoever[.]”
Crisp, 2017 Phila. Ct. Com. Pl. LEXIS 125, at *5 (emphasis added). The Release
executed by Bonk, though, is much more restrictive and is limited to “any other . . .
firm or corporation charged or chargeable with responsibility of liability . . . .” (Def.’s
Ans., Ex. “2”). Had the instant Release not included such language - or contained
language similar to that in Crisp - American States may well be correct that the
underinsured motorist claim against it would have been released. But the fact is that
the Release at issue is not so broadly written, and the ordinary meaning of the
language in it does not apply to American States. Crisp is inapplicable to the present
dispute.
       In sum, while a release under Pennsylvania law can provide for the discharge
of others, including those who have not provided consideration for it, the effect of a
release is determined by the ordinary meaning of its language. The language of the
Release reveals that it does not apply to American States, and the authority cited by
American States does not compel a contrary result. Summary judgment in favor of
American States is not warranted.
                                    IV. Conclusion
      For the above stated reasons, American States’ motion for summary judgment
will be denied.
      An appropriate order follows.


October 1, 2019                                    /s/ A. Richard Caputo
Date                                               A. Richard Caputo
                                                   United States District Judge


                                           12
